ORDER

PER CURIAM.
Kenneth Asbury (“Defendant”) appeals the judgment and sentence entered following his conviction by a jury of forcible rape, section 566.030 RSMo 1994, for which he was sentenced to ten years imprisonment. Defendant’s sole contention on appeal is that the trial court erred in refusing his tendered instruction on sexual assault as a lesser included offense of forcible rape. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).